Title: From George Washington to Richard Peters, 18 November 1778
From: Washington, George
To: Peters, Richard


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 18th Novemr 1778
  
The troops of the Convention have advanced considerably towards the North River. They will be guarded to that place by the Militia of Connecticut and from thence to Delaware by an escort of Continental troops. As I cannot with any degree of convenience send the Continental troops beyond Delaware, I am under the necessity of desiring the Board to make a requisition to the Executive Council of Pennsylvania to give orders to the County Lieutenants of Northampton, Berks, Lancaster and York to hold four or five hundred of the Militia of each of those Counties ready agt they shall be called upon by Colo. Bland, of the 1st Regt of Dragoons, who is appointed by me to superintend the march of the troops the whole way. The Militia of each County to march to the extent of their own bounds which will make the duty very light. Be pleased likewise to desire that the Waggon Masters in each of the above Counties may be ordered to assist the Qr Masters who attend the troops with Waggons sufficient to transport the Baggage. I could wish that no time may be lost in giving the orders, lest there should be some unnecessary delay on the Roads at this advanced Season—I shall be obliged to you for making the like requisition to Govr Johnson of Maryland for an escort of Militia and supply of Waggons thro’ the County of Frederick in that State—I will give Colo. Bland directions to call for the necessary Guards from Virginia after he has crossed the Potowmack.
The troops have hitherto come on in very good order and with great expedition and I hope they will continue so to do thro’ their whole march. I have the honor to be &ca.
